PER CURIAM:
Geraldine Saran appeals the district court’s order and final judgment granting Secretary of the Army Francis J. Harvey’s motion to dismiss for failing to state a claim and for summary judgment. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Saran v. Harvey, No. 1:05-cv-00727GBL, 2006 WL 1049157 (E.D.Va., filed Apr. 17, 2006; entered Apr. 19, 2006). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.